          Case 4:18-cv-07229-YGR Document 203 Filed 06/01/21 Page 1 of 3




 1   Juanita R. Brooks (CA SBN 75934)             Philip W. Goter (pro hac vice)
     brooks@fr.com                                goter@fr.com
 2   Roger A. Denning (CA SBN 228998)             Robert P. Courtney (CA SBN 248392)
     denning@fr.com                               courtney@fr.com
 3   Jason W. Wolff (CA SBN 215819)               FISH & RICHARDSON P.C.
 4   wolff@fr.com                                 3200 RBC Plaza
     Megan A. Chacon (CA SBN 304912)              60 South 6th Street
 5   chacon@fr.com                                Minneapolis, MN 55402
     K. Nicole Williams (CA SBN 291900)           Phone: (612) 335-5070 /Fax: (612) 288-9696
 6   nwilliams@fr.com
     FISH & RICHARDSON P.C.                       Proshanto Mukherji (pro hac vice)
 7   12860 El Camino Real, Suite 400              mukherji@fr.com
 8   San Diego, CA 92130                          FISH & RICHARDSON P.C.
     Phone: (858) 678-5070 /Fax: (858) 678-5099   One Marina Park Drive
 9                                                Boston, MA 02210
     Aamir A. Kazi (pro hac vice)                 Phone: (617) 542-5070/ Fax (617) 542-8906
10   kazi@fr.com
     Lawrence R. Jarvis (pro hac vice)
11   jarvis@fr.com
12   Fish and Richardson P.C.
     1180 Peachtree Street Ne 21st Floor
13   Atlanta, GA 30309
     Phone: (404) 879-7238/ Fax: 404-892-5002
14
     Attorneys for Plaintiff
15   FINJAN LLC
16
                                  UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                       (OAKLAND DIVISION)
19
20
     FINJAN LLC, a Delaware Limited Liability     Case No. 4:18-cv-07229-YGR (TSH)
21   Company,
                                                  FINJAN LLC’S ADMINISTRATIVE
22                                                MOTION FOR LEAVE TO FILE A
                    Plaintiff,                    COMBINED REPLY AND OPPOSITION
23                                                TO QUALYS’S MOTION FOR
            v.
24                                                SUMMARY JUDGMENT OF NO MORE
     QUALYS INC., a Delaware Corporation,         THAN 25 PAGES
25
26                  Defendant.

27
28
                                                                     FINJAN ADMIN MOTION TO
                                                                          FILE COMBINED BRIEF
                                                                Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 203 Filed 06/01/21 Page 2 of 3




 1          Finjan LLC files this administrative motion seeking leave to file a combined reply and

 2   opposition brief of no more than 25 pages in response to Qualys’s combined opposition and

 3   motions for summary judgment. A stipulation under Civil Local Rule 7-12 could not be reached,

 4   so a declaration that explains why is filed in support of this motion.

 5                                                   ***

 6          The Court’s Standing Order permits each side to file a single motion for summary

 7   judgment of 25 pages or less. April 28, 2021 Order at ¶ 9.b. Such a motion must otherwise

 8   conform to Civil Local Rule 7-2. The Standing Order has a different procedure where cross-

 9   motions on an issue are filed. April 28, 2021 Order at ¶ 9.e.

10          Finjan filed a 10 page motion for summary judgment regarding the prior art status of three

11   references. Qualys filed a single brief both opposing Finjan’s motion for summary judgment, and

12   filing its own motions for summary judgment on at least two different issues (non-infringement

13   pertaining to the ’408, ’844 and ’494 patents and no damages pertaining to the ’844 and ’494

14   patents). Qualys combined its opposition to Finjan’s motion and its own motion into a single 25

15   page filing, with 20 pages devoted to its motions and five pages opposing Finjan’s motion.

16   Qualys called its motion a “cross-motion,” though it does not counter the same legal issue as

17   Finjan’s motion. Respectfully, Finjan disagrees Qualys’s motion is a cross-motion—it does not

18   address the same legal issue as Finjan’s motion, which concerns the prior art status for Qualys’s

19   invalidity counterclaims.1

20          The manner of Qualys’s filing creates a procedural question, which is whether two briefs

21   are required (one for the reply, one for the opposition) or one, and whether Qualys’s motion is in

22   fact a “cross-motion,” which also impacts the number of pages for Finjan’s response. Under Civil

23   Local Rule 7-3, Finjan would be allowed 25 pages for its opposition to Qualys’s motion, had it

24   been filed a standalone summary judgment motion. Further, as Qualys’s summary judgment

25
     1
       This Court has used the term “cross-motion” in the context indicated by Finjan. See, e.g.,
26
     Angioscore, Inc. v. Trireme Med., Inc., 50 F. Supp. 3d 1276 at fn 15 (N.D. Cal. 2014) (noting in a
27   motion for summary judgment of non-infringement that the patentee did not filed a “cross-motion”
     for summary judgment of infringement). Similarly, Meriam Webster defines a “cross-motion” as
28   “a motion that attempts to counter a similar motion filed by an opposing party.” See, e.g.,
     https://www.merriam-webster.com/legal/cross-motion.
                                                      1                     FINJAN ADMIN MOTION TO
                                                                                    FILE COMBINED BRIEF
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 203 Filed 06/01/21 Page 3 of 3




 1   motion is 20 pages, it is unfair to limit Finjan to a total of 15 pages for both its reply and

 2   opposition. There are too many factual and technical issues raised in Qualys’s motion to

 3   essentially cut Finjan’s opposition to less than half the number of pages Qualys used for each

 4   issue. If Qualys had filed its motion pursuant the Standing Order and Civil Local Rule 7-2, Finjan

 5   would have had at least an equal number of pages for opposition.

 6          Qualys disputes that its motion is not a “cross-motion” and claims that each side would get

 7   an equal number of pages under the cross-motion rules in the Standing Order. This misses the

 8   mark where two sides move on asymmetric legal issues and file at different times, which allows

 9   the second filing party to game the system. Had Finjan not filed a motion for summary judgment,

10   it would have had 25 pages for its opposition alone under Local Rule 7-3 as opposed to 15 pages

11   for a combined reply and opposition on totally different legal issues. And if this administrative

12   motion is granted, Finjan will use no more than 35 pages of briefing on all legal issues, whereas

13   Qualys would get 40 on all legal issues. Thus, there is no harm to Qualys.

14          Accordingly, Finjan respectfully requests to file a combined responsive brief of no more

15   than 25 pages for its reply in support of its motion and opposition to Qualys’s motions for

16   summary judgment.

17
                                                    Respectfully Submitted
18
19   Dated: June 1, 2021                            FISH & RICHARDSON P.C.
20
                                                    By: /s/ Jason W. Wolff
21                                                       Jason W. Wolff

22                                                  Attorneys for FINJAN LLC
23
24
25
26
27
28

                                                        2                       FINJAN ADMIN MOTION TO
                                                                                     FILE COMBINED BRIEF
                                                                           Case No. 4:18-cv-07229-YGR (TSH)
